Citation Nr: 1646485	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  09-50 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post traumatic arthritis of the left knee.

2.  Entitlement to a rating in excess of 10 percent for post traumatic arthritis of the right knee.

3.  Entitlement to a separate rating for a left knee meniscal issue under Diagnostic Code 5258.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to September 1981 and from August 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs Regional Office in Houston, Texas.

This matter was previously before the Board in May 2015.  At that time, the Board denied a rating in excess of 10 percent for post traumatic arthritis of both the left and right knees.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted a Joint Motion for Partial Remand (JMPR) vacating the Board's decision with respect to whether a rating in excess of 10 percent for post traumatic arthritis of both the left and right knees is warranted, as well as whether a separate rating for the left knee for meniscal issue under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258.  The Court remanded those issues for further development and adjudication, but dismissed the appeal as to the remainder of the Board decision, which granted entitlement to a separate 20 percent disability rating under DC 5258 for a right knee meniscal tear, and denied an initial disability rating in excess of 10 percent under DC 5257 for left knee anterior cruciate ligament instability prior to March 17, 2015.

The Veteran appeared at a hearing before the undersigned in February 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In the June 2016 JMPR, the parties agreed the October 2014 VA examination report relied upon by the Board in its May 2015 decision was inadequate for rating purposes because the examiner failed to sufficiently explain why he could not provide an opinion in terms of degree of additional functional limitation during flare-ups or due to functional loss generally.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).

Additionally, a recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint, as well as the paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The VA examination reports of record do not provide the results of such range of motion testing for the knees.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records related to the Veteran's bilateral knee disability and associate them with the claims file.

2.  Schedule the Veteran for a new VA joint examination to assess the severity of his service-connected bilateral knee disability throughout the appeal.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

Once this testing is completed, the examiner must compare the current results with range of motion testing from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

The examiner should also render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.  

If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.

The examiner is also asked to address whether there is a left knee meniscal issue that results in frequent episodes of locking, pain, and effusion into the joint.

3.  Readjudicate the issues on appeal, to include whether a rating in excess of 10 percent is warranted based on range of motion loss for the left and right knee and whether a separate rating is warranted for a left knee meniscal issue under 38 C.F.R. § 4.71a, DC 5258.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


